Citation Nr: 1431774	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 through April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A timely Notice of Disagreement (NOD) was received from the Veteran in April 2012.  After a Statement of the Case (SOC) was mailed to the Veteran in September 2012, the Veteran perfected his appeal in October 2012, via VA Form 9 substantive appeal.

In September 2013, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D.C. for further claims development, to include:  efforts to obtain records pertaining to any additional treatment for hearing loss identified by the Veteran; scheduling the Veteran for a new VA examination to determine the severity and functional effects of the Veteran's hearing loss; and readjudicating the Veteran's claim.  The directed remand action was performed by the Appeals Management Center in Washington, D.C. and the matter was subsequently returned to the Board.

In December 2013, the Board remanded the matter again for still additional claims development.  Such development was to include obtaining an addendum opinion from the same VA examiner who performed the prior October 2013 VA examination as to the reliability of private audiometric testing performed in October 2010 and subsequently readjudicating the issue on appeal.  The Board is satisfied that the ordered development action has been performed and is prepared to proceed with its de novo consideration of this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing loss in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A pre-rating letter mailed to the Veteran in February 2011 provided notice of the information and evidence needed to substantiate a claim for service connection for hearing loss.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His VA treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.

The Board notes that the Veteran's service treatment records are "fire-related" (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri).  Notice to that effect was provided to the Veteran in the aforementioned February 2011 letter.  In that letter, the Veteran was asked to provide any service records that were in his possession.  A February 2011 letter from the Records Management Center (RMC) in St. Louis, Missouri reflects that the Veteran personally requested copies of his service treatment records from that facility, however, was advised by RMC that no such records were in its possession.  Although the letter also indicated that the Veteran's request was being referred to the National Personnel Records Center (NPRC), the Board notes that VA had already made a request to NPRC for the Veteran's service treatment records.  Pursuant to that request, in March 2011, VA received service treatment records from the Veteran's period of post-service enlistment in the Army Reserves.  However, no service treatment records pertinent to the Veteran's credited active duty from November 1953 through April 1957 were provided, and moreover, no new or additional information was provided by NPRC as to the whereabouts of those records.  In subsequent correspondence received in May 2011 and November 2013 the Veteran reiterated that he was not in possession of any additional information or evidence.  In view of the foregoing, it would appear that the Veteran does not possess any service records or information that might lead to the recovery or reconstruction of the Veteran's service records.  Similarly, there is no information in the record which suggests that the Veteran's service treatment records may be available at an alternate location.  Under the circumstances, VA is not obliged to undertake further efforts to locate the Veteran's service records.

VA examinations to assess the nature and severity of the Veteran's hearing loss were performed in June 2011, July 2012, December 2012, and October 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Disability Ratings

A May 2010 rating decision granted to the Veteran service connection for bilateral hearing loss, effective May 1, 2008.  A noncompensable (zero percent) initial disability rating was assigned.  In his July 2010 NOD, the Veteran argued generally that he is entitled to a higher initial disability rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  As noted above, the Veteran's service records are considered fire-related, and hence, are not available to the Board for consideration.  In such instances, the Board is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 in the right ear, the numeric designation level is "V" for one ear.  In the example, the same procedure would be followed for the left ear. 38 C.F.R. § 4.85(b).

Alternatively, in instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz  and 70 decibels or greater at 2000 Hertz.  In such exceptional cases, Table VIa provides for a Roman numerical designation that simply corresponds to the calculated pure tone threshold average for each ear.  Here, the evidence does not show that the Veteran has had an exceptional pattern of hearing loss.  Accordingly, the Roman numerical designations for the Veteran's hearing loss will be determined exclusively by application of Table VI.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII. Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85(e).

Pertinent evidence in the record includes an October 2010 private audiometric evaluation performed at King Hearing Center.  During that evaluation, the Veteran reported that he had been having hearing difficulty "for quite a few years."  He stated that he had difficulty hearing in noisy settings, understanding his family, and that he watched television with the volume turned up.  Speech discrimination testing, performed via the Maryland CNC word list test, revealed speech discrimination ability of 76 percent in the right ear and 80 percent in the left ear.  Air conduction audiometric testing revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
65
LEFT
35
50
60
75

Based upon the foregoing audiometric results, the pure tone threshold averages were 44 decibels in the right ear and 55 decibels in the left ear.

Under Table VI, the hearing loss demonstrated by the Veteran during the private October 2010 evaluation equates to Level III hearing loss in his right ear and Level IV hearing loss in his left ear.  Having ascertained the Roman numerical designation for hearing loss in each ear, the appropriate disability rating is ascertained by application of the Roman numerical designations to 38 C.F.R. § 4.85(h), Table VII.  Here, application of Table VII would equate to a 10 percent disability rating.

Audiometric testing performed during a June 2011 VA examination revealed improved speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  Audiometric testing performed at that time revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
55
60
LEFT
30
45
60
75

Based upon the above data, the pure tone averages were 43 decibels in the right ear and 53 decibels in the left ear.  Interestingly, the examiner characterized the Veteran's hearing loss as having a significant effect upon his occupation, yet determined that they did not affect his activities of daily living.  Notably, the Veteran did not report any specific impairment of his activities.  Hence, it is unclear as to how the examiner concluded that the Veteran's hearing loss significantly affected his occupational functioning.

Subject to the foregoing, the Board notes that, under Table VI, the findings from the June 2011 VA examination indicate Level I hearing loss in his right ear and Level II hearing loss in his left ear.  Under Table VII, this equates to a noncompensable disability rating.

In April 2012, the Veteran underwent a new private audiological examination at Cornerstone Audiology.  Audiometric testing at that time revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
55
60
LEFT
40
50
65
70

Average pure tones from the evaluation were 46 decibels in the right ear and 56 decibels in the left ear.  Speech recognition scores of 92 percent in the right ear and 88 percent in the left ear are recorded in the private report.  Nonetheless, the Board notes that speech discrimination testing was not performed via the Maryland CNC word list test, as mandated by federal regulations.  38 C.F.R. § 4.85(a).  For this reason, application of the procedure for determining the extent of the Veteran's hearing loss is frustrated.  As such, the audiometric findings expressed in the April 2012 private evaluation are inadequate for the purpose of rating the Veteran's hearing loss disability.

Speech discrimination testing performed via Maryland CNC word list testing during a July 2012 VA treatment revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  Audiometric air conduction testing revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
60
70
LEFT
45
55
65
85

The averages of the foregoing pure tone scores are 51 decibels in the right ear and 63 decibels in the left ear.  Under Table VI, the findings from the July 2012 VA examination reflects Level II hearing loss in his right ear and Level IV hearing loss in his left ear.  Under Table VII, this also equates to a noncompensable disability rating.

During a December 2012 VA examination, the Veteran reported difficulty hearing his spouse and hearing things from a distance without his hearing aids.  Speech discrimination tests performed via Maryland CNC word list testing revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  Audiometric testing revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
65
LEFT
40
55
60
80

The foregoing data equates to pure tone averages of 49 decibels in the right ear and 59 decibels in the left ear.  The examiner determined that all test results were valid and opined that the Veteran's hearing loss did not impact his ordinary conditions of life, including his ability to work.  Under Table VI, the findings from the December 2012 VA examination reflects Level I hearing loss in his right ear and Level III hearing loss in his left ear.  Once again, under Table VII, this equates to a noncompensable disability rating.

During an October 2013 VA examination, the Veteran reported difficulty hearing conversation over the telephone.  He also reported that he had difficulty hearing his bosses when they spoke to him while walking away.  He continued to state that he watched television at a higher volume.  He also stated that his spouse complained that he spoke loudly.  According to the Veteran, his overall functioning was improved by the use of hearing aids.  Occupationally, the Veteran reported a history of working as an automotive production line worker for 12 years and as a maintenance man for over 27 years.  It is unclear from the record as to whether the Veteran was still working.

Speech discrimination testing, performed via the Maryland CNC word list, revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  Audiometric testing revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
55
70
LEFT
45
50
65
80

Based upon the audiometric data shown above, pure tone averages compute to 49 decibels in the right ear and 59 decibels in the left ear.  Under Table VI, the findings from the October 2013 VA examination reflects Level I hearing loss in his right ear and Level III hearing loss in his left ear.  Under Table VII, this equates to a noncompensable disability rating.

In reviewing the claims file, the examiner opined that overall, speech discrimination scores appeared to remain stable throughout the course of the Veteran's documented medical history.  In that regard, the examiner noted that in general speech discrimination test scores will have slight variances from one test to another based on test-retest performance as well as based on chosen test lists and differing methods of presentation.  With this rationale in mind, the examiner opined further that the only speech discrimination score which is not within acceptable test-retest variability is the right ear discrimination score shown in the private October 2010 examination.  The examiner's rationale, as expressed in her opinion, is not entirely clear.  In that regard, the examiner's opinion appears to express that audiometric and speech discrimination testing at non-VA facilities were not consistent with VA accepted protocol, and as an example, the examiner appears to indicate specifically that speech discrimination tests at non-VA facilities were performed via "NU-6 list and monitored live voice", rather than the Maryland CNC word list test.  Hence, the examiner appears to conclude, test results from non-VA administered audiometric testing in this case may not align with results obtained through VA examinations.

In the previous December 2013 remand, the Board noted that the private October 2010 audiometric test report appeared to identify that speech discrimination testing was performed via Maryland CNC word list test.  Hence, to the extent that the VA examiner was suggesting that those findings were less valid because they were reached via testing that was not consistent with VA accepted protocol, that opinion appeared to be based upon an incorrect premise.  Thus, the Board asked that October 2013 VA examiner review the record once again for a revised opinion based upon the knowledge that the speech discrimination data expressed in the October 2010 private audiometric report was reached via VA-mandated Maryland CNC word list.

In a February 2014 addendum, the same VA examiner who performed the October 2013 examination clarified that, although speech discrimination testing performed during the October 2010 private audiometric examination were performed via Maryland CNC word list, the specific parameters of such testing were not known.  In that regard, the examiner explained that the Maryland CNC word list test may be administered in different ways; specifically, she noted that patients may be asked to respond to recorded voice prompts or monitored live voice prompts.  Also, she noted, Maryland CNC word list tests may consist of word lists of either 25 or 50 words.  The examiner noted that testing for VA examination purposes was performed via 50 word lists with recorded voice prompts.  Citing medical study, she explained that variance in Maryland CNC word list test parameters could result in test data variability.  Hence, given that it was unclear from the private October 2010 audiometric report as to how the Maryland CNC word list test was administered, the findings from the October 2010 private tests were less reliable than the findings expressed in the other audiometric tests in the record.

The Board assigns great probative weight to the VA examiner's October 2013 opinion and February 2014 addendum.  In that regard, the examiner's opinions were formed based upon a review of the claims file and are supported by citation to a proper medical authority.  Moreover, the Board notes that the audiometric findings from the October 2010 opinion, which do correlate to the assignment of a 10 percent disability rating, were not replicated by other audiometric studies performed throughout the appeal period, both before and after the October 2010 study in question.  In view of the same, the private October 2010 findings appear to be anomalous and not an accurate reflection of the extent of the Veteran's current hearing loss.  In that regard, the VA examiner's October 2013 opinion and February 2014 addendum appear to be consistent with the facts in the record, and moreover, are not rebutted by any contrary evidence.  For these reasons, the Board finds that the October 2010 private audiometry findings are far less persuasive than the other audiometric studies and opinions in the record.  

The Board notes that the claims file includes treatment records which pertain to VA treatment received by the Veteran from June 2007 through March 2009.  These records demonstrate that the Veteran continued to be followed during that time for hearing loss and that he was issued hearing aids for both ears.  Nonetheless, they do not indicate any other audiometric findings that may be considered in evaluating the Veteran's hearing loss. 

The Board is cognizant of the Veteran's reported functional difficulties.  Although the Board is mindful of, and sympathetic to, the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the Board notes that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the absence of contrary audiometric evidence, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable initial disability rating for bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

When asked to comment upon the functional impact of his hearing loss during the December 2012 VA examination, the Veteran reported difficulty hearing his wife during conversation at distance and that he had difficulty hearing without his hearing aids.  During his October 2013 VA examination, the Veteran stated that he had difficulty hearing voices over the telephone and understanding his bosses when they spoke to him while walking away from him.  He also reported conflict with his wife due to his preferred volume level on the television and that he spoke at loud volumes.  Under the circumstances, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which last revised the rating criteria for hearing loss, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Even after acknowledging the above, the Board notes that the evidence does not show an exceptional pattern of hearing loss, such as to warrant application of Table VIA.

Therefore, the difficulties caused by the Veteran's hearing loss are contemplated in the defined regulations and rating criteria.  The mere fact that the Veteran's hearing loss disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether "staged" disability ratings for the Veteran's hearing loss is warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case.

Based upon the foregoing, the evidence does not support the assignment of a compensable initial disability rating for bilateral hearing loss.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


